UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6744



ARMANDO DESPAIGNE,

                                             Petitioner - Appellant,

          versus


PHOEBE JOHNSON, Warden of Perry Correctional
Institution; CHARLES CONDON, Attorney General
of the State of South Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-97-3410-13AK-6)


Submitted:   July 30, 1998                 Decided:   August 27, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Armando Despaigne, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Appellant appeals the district court’s order dismissing his 28

U.S.C.A. § 2254 (West 1994 & Supp. 1998) petition. Appellant’s case

was   referred   to   a   magistrate   judge   pursuant   to   28   U.S.C.   §

636(b)(1)(B) (1994). The magistrate judge recommended that relief

be denied and advised Appellant that failure to file timely objec-

tions to the report and recommendation could waive appellate review

of a district court order based upon the recommendation. Despite

this warning, Appellant failed to object to the magistrate judge’s

recommendation. The timely filing of objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review. See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). Appellant

has waived appellate review by failing to file objections after

receiving proper notice. Accordingly, we deny a certificate of ap-

pealability and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.




                                                                    DISMISSED




                                       2